Citation Nr: 0109021	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from August 1944 to June 1946 
and from December 1947 to April 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1999 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In a September 1992 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant filed an appeal as to this determination, and in a 
July 1996 decision, the Board also denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant then filed an appeal with the United States Court 
of Veterans Appeals (known as the U. S. Court of Appeals for 
Veterans Claims after March 1, 1999) (hereinafter, Court).  
In [citation redacted], a single judge, nonprecedential 
decision, the Court 
vacated the Board's July 1996 decision and remanded the case 
for the Board to address whether a May 17, 1997, VA General 
Counsel Precedent Opinion (VAOPGCPREC 19-97), which had been 
effectuated in the interim, should apply to the appellant's 
claim.

In a September 1998 decision, the Board again denied service 
connection for the cause of the veteran's death, as service 
connection was not in effect for any disability at the time 
of the veteran's death, and there was no medical diagnosis of 
nicotine dependence and no medical evidence that indicated 
that the veteran's cigarette smoking during his period of 
active service caused or contributed significantly or 
materially to his death from cancer.  In October 1998, the 
appellant submitted a motion of reconsideration, which the 
Vice Chairman of the Board denied in March 1999.  At that 
time, the appellant was informed that the additional evidence 
she had submitted to the Board would be sent to the RO and 
that the RO would reopen her claim, if it was determined that 
the evidence was new and material.  The appellant was also 
provided with Notice of Appellate Rights Following Notice of 
Denial for Motion for Reconsideration.  The appellant did not 
then timely file another appeal with the Court.  

In a December 1999 rating decision, the RO again denied 
entitlement to service connection for the cause of the 
veteran's death.  Specifically, although the RO determined 
that the lay statements submitted by the appellant were new 
and material evidence, the record still did not contain a 
medical link between the veteran's death and his in-service 
cigarette smoking, nor did the evidence of record establish 
that the veteran had nicotine dependence and that its 
inception, if present, had been while the veteran was in 
service.  The appellant was informed of this determination 
that same month.

In response, in a letter dated and received by the RO in 
January 2000, the appellant stated, in part, that she wished 
"to appeal a final BVA decision to the United States Court 
of Veterans Appeals (the Court).  I would like the Court to 
review the three letters I have submitted which clearly 
proves that my husband was addicted to the nicotine in 
cigarettes beginning in the military and that the addiction 
continued with him into civilian life."  The RO considered 
the January 2000 as the appellant's notice of disagreement 
and provided her with a statement of the case in February 
2000.  In turn, in March 2000, the appellant submitted, and 
the RO received, her VA Form 9 (Appeal to the Board of 
Veterans' Appeals).  

With respect to the appellant's January 2000 letter, the 
Board notes the appellant's expressed desire to have the 
Board's previous determination, the September 1998 decision, 
appealed to the Court.  In this respect, the Board wishes to 
stress to the appellant that the Court lacks jurisdiction 
where a timely notice of appeal not been filed.  See Butler 
v. Derwinski, 960 F.2d 139, 140 (Fed. Cir. 1992).  To be 
timely filed under Rule 4 of the Court's Rules of Practice 
and Procedure and precedents construing 38 U.S.C.A. 
§ 7266(a), a notice of appeal must be filed with the Court 
within 120 days after notice of the Board decision is mailed 
to an appellant.  See Butler, supra.  However, the filing of 
a motion for reconsideration with the Board within 120 days 
of mailing of notice of the Board's decision abates the 
finality of the Board's decision.  See Rosler v. Derwinski, 1 
Vet. App. 241, 249 (1991).  If such a motion is denied, the 
appellant then has 120 days from the mailing of the notice of 
denial of such a motion to file a timely notice of appeal or 
to file another motion for reconsideration.  See Murillo v. 
Brown, 10 Vet. App. 108, 110 (1997) (citing Perez v. 
Derwinski, 2 Vet. App. 149 (1992) (per curium order)).  In 
this case, the appellant's motion for reconsideration was 
filed within 120 days after the mailing of the notice of the 
Board decision.  The Vice Chairman of the Board then denied 
the motion on March 17, 1999.  At that point, the appellant 
had 120 days in which to file a notice of appeal with the 
Court.  She did not.  As such, it is no longer possible to 
abate the finality of the Board's September 1998 decision, 
and new and material evidence is required in order to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  See 38 U.S.C.A. §§ 5108, 7104 (West 
1991).


FINDINGS OF FACT

1. Entitlement to service connection for the cause of the 
veteran's death was last denied in a September 1998 Board 
decision.

2.  Evidence submitted since the Board's September 1998 
decision consists of additional lay statements.  In effect, 
the state of the record remains unchanged.


CONCLUSIONS OF LAW

1.  Evidence received since the Board's September 1998 
decision that denied service connection for the cause of the 
veteran's death is not new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

2.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

If a claimant disagrees with an RO rating decision, she must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (2000).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  Board decisions are also final 
and may be reopened only upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§  1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (2000).  To constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (2000).  To be a contributory cause of death, 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  In 
effect, the service-connected disability, to be a 
contributory cause of death, must be shown to have combined 
with the principal cause of death, that it aided or lent 
assistance to the cause of death.  It is not sufficient to 
show that it casually shared in producing death; a causal 
relationship must be shown.  38 C.F.R. § 3.312(c)(1) (2000).

For tobacco-related death and disability claims, legislation 
effective on June 9, 1998, effectively prohibits service 
connection of death or disability on the basis that such 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's period of active service.  
See 38 U.S.C.A. § 1103 (West Supp. 2000).  38 U.S.C.A. § 1103 
applies with respect to claims received by the Secretary of 
Veterans Affairs after June 9, 1998.  Although 
38 U.S.C.A. § 1103 is clearly intended to limit tobacco-
related claims, it contains a provision that the law should 
not be construed as precluding the establishment of service 
connection for disability or death from a disease or injury 
which is otherwise shown to have been incurred or aggravated 
in active military, naval, or air service or which became 
manifest to the requisite degree of disability as otherwise 
provided by law.  Thus, if nicotine dependence is determined 
to have had its inception as a disease entity during the 
veteran's service, the provisions of 38 U.S.C.A. § 1103 would 
allow for its service connection.

Whether and when nicotine dependence is present is a medical 
question that must be answered by a medical opinion or 
diagnosis.  Davis v. West, 13 Vet. App. 178 (1999).

II.  Factual Background

When the Board considered the appellant's claim in September 
1998, the pertinent evidence of record consisted of the 
veteran's service medical records, private medical records 
(dated from March 1985 to July 1992), the veteran's death 
certificate, a March 1993 statement from one of the veteran's 
private physicians, a November 1996 lay statement as to the 
in-service availability of cigarettes, and numerous articles 
and treatises that speak to the relationship between smoking 
and cancer.

The veteran's service medical records, dated in April 1958, 
reflect the notation that the veteran was a moderate user of 
tobacco.  In March 1959, it was noted that the veteran smoked 
a pack of cigarettes a day.  In 1961, "NA" was noted in a 
historical report regarding tobacco.  In May 1961, a chest x-
ray showed a right lower lung calcification, with no other 
pertinent notation.  In April 1963, the veteran was 
symptomatically diagnosed as having bronchitis.  At that 
time, there was no reference to his cigarette smoking.  The 
remainder of the veteran's service medical records are 
negative for references to cigarette smoking and related 
pertinent diagnoses and clinical discussions.

The veteran's private medical records pertain to the initial 
diagnosis and treatment of the veteran's tongue cancer.  
These records also pertain to the recurrence of the veteran's 
tongue cancer, including the veteran's last illness.  
Historically, it was noted throughout that the veteran smoked 
a pack of cigarettes a day.  It was also noted in records 
dated in 1990 and 1991 that the veteran had a long, 50-year 
history of smoking.  The veteran reportedly quit smoking in 
December 1990.  These records contain no clinical diagnosis 
of nicotine dependence, nor do they contain any clinical 
discussion relating the veteran's alleged nicotine dependence 
or his tongue cancer to service, including in-service use of 
tobacco.

The veteran's death certificate indicates that the veteran 
died on July [redacted], 1992, from a right carotid artery rupture 
due to cancer of the tongue.  No other significant 
conditions, which contributed to death but were not related 
to the cause of death, were noted.  

The March 1993 statement from one of the veteran's private 
physicians, Dr. R. G. M., indicates that the veteran had been 
a patient of his at the time of death and that the veteran 
had died of complications stemming from recurrent squamous 
cell carcinoma of the base of the tongue.  Dr. R. G. M. noted 
that the veteran had been a heavy smoker most of his life.  
In his 22 years as a physician, he had never treated anyone 
with squamous cell carcinoma of the tongue who did not use 
tobacco products.  It was his professional opinion that the 
veteran's cancer was related to his use of cigarettes.

The November 1996 lay statement, from C. S. H., indicates 
that historically, free cigarettes had been repeatedly given 
to the soldiers, on Thanksgiving, Christmas, and numerous 
other occasions.

The various articles and treatises submitted by the appellant 
speak to the relationship between tobacco use and cancer.

Subsequent to September 1998, the record has been 
supplemented with lay statements from several of the 
veteran's fellow servicemen.  These statements identify the 
periods of service served together and reflect the 
individuals' observations that the veteran smoked at least 
one (maybe two) packs of cigarettes a day.  These statements 
also indicate that the veteran continued to smoke until 
shortly before his death.


III.  Analysis

When the Board considered and denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death in September 1998, it did so on the basis 
that there was no medical diagnosis of nicotine dependence or 
of its in-service inception, nor was there medical evidence 
showing that the veteran's in-service cigarette smoking had 
caused or substantially or materially contributed to the 
cause of death.  Subsequently, the appellant supplemented the 
record with additional lay statements that reflect 
observations made about the veteran's in-service smoking.  
Although the presumption of credibility is afforded evidence 
presented by a claimant in an attempt to reopen a previously 
denied claim, the Board does not finds this additional 
evidence to be new and material.  See Justus v. Principi, 
supra; see also 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As 
such, the appellant's claim is not reopened.

Specifically, the additional lay statements, while new to the 
evidence of record, in that they were not before the Board in 
September 1998, are not material.  For evidence to be 
considered sufficient to reopen a previously denied claim, it 
must be both new and material.  See 38 C.F.R. § 3.156(a).  In 
this instance, however, these additional lay statements 
merely reflect individual observations about the veteran's 
use of cigarettes while in service.  Admittedly, they 
indicate that the veteran smoked one (maybe two) packs of 
cigarettes a day, but they also indicate that the veteran 
continued to smoke after service as well, until shortly 
before his death in 1992.  The veteran separated from service 
in April 1967 and died in July 1992, and according to medical 
histories given by the veteran, he stopped smoking in 
December 1990.  Further, and of greater import in this 
analysis, these additional lay statements do not constitute a 
medical diagnosis of nicotine dependence, nor do they 
constitute a medical discussion as to the in-service 
inception of nicotine dependence.  As noted above, whether 
and when nicotine dependence is present is a medical question 
that must be answered by a medical opinion or diagnosis.  See 
Davis v. West, supra.

In effect, then, these additional lay statements do not 
sufficiently address the reasons and bases for the Board's 
denial in September 1998.  There still is no medical 
diagnosis of nicotine dependence or of its in-service 
inception, and there still is no medical evidence showing 
that the veteran's in-service cigarette smoking caused or 
substantially or materially contributed to the cause of 
death.  Accordingly, these additional lay statements do not 
bear directly and substantially upon the specific matter 
under consideration, nor are they so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).

In reaching this determination, the Board acknowledges that 
the record before it does contain a medical opinion relating 
the veteran's cancer to his use of cigarettes (the March 1993 
statement from Dr. R. G. M.), but in order to establish 
entitlement to service connection for the cause of the 
veteran's death, the record must show not only that there is 
a causal relationship between the veteran's use of cigarettes 
and his cancer but that there is a causal relationship 
between his in-service use of cigarettes and his subsequent 
cancer of the tongue.  See 38 C.F.R. §§ 3.303, 3.304; Davis 
v. West, supra.  Further, as this claim to reopen was filed 
after June 9, 1998, it must be shown that the veteran's 
nicotine dependence (which must be medically diagnosed) had 
its inception as a disease entity during the veteran's 
service (which again must be shown by medical evidence).  See 
38 U.S.C.A. § 1103; Davis v. West, supra.  The additional lay 
statements submitted by the appellant subsequent to the 
Board's September 1998 decision do not address these 
evidentiary requirements.  

In reaching this determination, the Board also acknowledges 
that the RO found the additional lay statements to be new and 
material and reopened the appellant's claim.  Here, though, 
the Board reiterates that it is not bound by the RO's 
determination as to new and material evidence; the Board also 
stresses that it is actually directed to address the question 
of whether new and material evidence has been presented, as 
warranted.  See Barnett v. Brown, supra; Green v. Brown, 
supra.  As such, the RO afforded the appellant's claim 
greater consideration than warranted, and the appellant is 
not prejudiced by the Board's more narrow consideration.  
Further, the Board has considered whether the appellant was 
given adequate notice of the need to submit evidence or 
argument on the question presented for review, along with an 
opportunity to respond.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In view of the Board's September 1998 decision and 
the February 2000 statement of the case, the Board finds that 
the appellant has been adequately informed of the evidence 
required in this case and afforded an opportunity to respond.  

As new and material evidence has not been submitted to reopen 
the appellant's  claim for service connection for the cause 
of the veteran's death, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171 (1996).



ORDER

New and material evidence having not been submitted to reopen 
the appellant's  claim of entitlement to service connection 
for the cause of the veteran's death, the claim is not 
reopened.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

